United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-1327
                                ___________

One Thousand Friends of Iowa           *
                                       *
                     Appellant,        *
                                       *
                                       *
                                       *
King Irving Park Neighborhood          *
Association; Corey Day; Wilbur Butch *
Devine, Jr.; Michael P. McMurray       *
Jennifer Wilken; Merle Hay Hall;       *
Valley West Des Moines; Bobbye J.      *
McMurray,                              *
                                       *
                     Plaintiffs,       *
                                       * Appeal from the United States
           v.                          * District Court for the
                                       * Southern District of Iowa.
Norman Y. Mineta; Federal Highway *
Administration; Bobby Blackmon;        *
Franklin Howell; Iowa Department of *
Transportation; Mark F. Wandro;        *
Scott Dockstader; Jim Rost; City of    *
West Des Moines,                       *
                                       *
                     Appellees.        *
                                  ___________

                          Submitted: March 8, 2004

                               Filed: April 13, 2004
                                ___________
Before MURPHY, HEANEY, and SMITH, Circuit Judges.
                          ___________

HEANEY, Circuit Judge.

       One Thousand Friends of Iowa (One Thousand Friends), seeks to enjoin the
modification of three highway interchanges in West Des Moines, Iowa. The district
court1 denied One Thousand Friends’ motion for a preliminary injunction and entered
final judgment in favor of the Federal Highway Administration (FHWA), the City of
West Des Moines (City), the Iowa Department of Transportation (IDOT), and the
individuals named who are affiliated with these agencies (collectively the appellees).
One Thousand Friends now appeals. Because construction on the interchange
projects was completed while this appeal was pending, we vacate the district court’s
opinion and remand with directions to dismiss the case as moot.

                                 BACKGROUND

       Due to an increase in traffic, IDOT and the City proposed changes to three
highway interchanges in West Des Moines, Iowa: the 74th Street interchange, the
Mills Parkway interchange, and the 105th Street interchange. The 74th Street and
105th Street interchanges are both located along Interstate 80. The Mills Parkway
interchange is located along Interstate 35, south of where I-80 and I-35 intersect. The
FHWA was required by law to approve these changes. The City and IDOT prepared
a single Environmental Assessment (EA) to address the effects of modifying the 74th
Street interchange and creating an interchange at Mills Parkway. The 105th Street
interchange was not included in the EA. The FHWA reviewed the EA and issued a
Finding of No Significant Impact (FONSI) in March of 2002.



      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.

                                         -2-
       In 2000, after IDOT and the City selected the highway interchanges for
modification, General Growth Properties (General Growth), a private contractor,
announced its intention to build a 200-acre retail center (Jordan Creek development)
in the West Des Moines. By way of an agreement with the City, the Jordan Creek
development was contingent on the expansion of the above highway interchanges by
the summer of 2002.

       One Thousand Friends alleges that the FHWA acted arbitrarily and
capriciously in issuing its FONSI. One Thousand Friends unsuccessfully attempted
to obtain a temporary restraining order. The district court then consolidated One
Thousand Friends’ request for a preliminary injunction with a hearing on the merits
of the case. Finding that the FHWA fulfilled its NEPA obligations, the district court
denied One Thousand Friends’ motion for a preliminary injunction, found for the
appellees on the merits, and dismissed the case. While this appeal was pending, the
appellees filed a motion to dismiss the case as moot. On February 24, 2004, the
appellees submitted an affidavit from the City’s engineer that stated the work on the
Mills Parkway interchange and the 74th Street interchange was completed. Both
interchanges are now open to traffic.

                                     ANALYSIS

      One Thousand Friends, in its Complaint, sought declaratory relief that the EA
was unlawful, and ultimately wanted the construction of the highway interchanges
stopped. According to the appellees, the subsequent completion of the construction
projects has deprived this court of jurisdiction. They argue that there is no longer a
case or controversy for which this court can provide relief.

       One Thousand Friends responds by insisting that they are asking for more than
just injunctive relief and that the project, as originally defined, is not complete. One
Thousand Friends wants a more thorough environmental review to take place, and

                                          -3-
theorizes that if this happens, ways to mitigate the environmental impacts of the
completed interchanges may be discovered. In support of this argument, One
Thousand Friends has submitted an affidavit from an engineer suggesting that some
modifications to the highway construction could still be made.2 Additionally, One
Thousand Friends argues that the 105th Street interchange was improperly
segmented, and should have been considered in the EA as originally planned.

       A NEPA claim does not present a controversy when the proposed action has
been completed and no effective relief is available. See Neighborhood Transp.
Network, Inc. v. Pena, 42 F.3d 1169, 1172 (8th Cir. 1994) (holding that there was no
relief available to the plaintiffs when the I-35W high occupancy vehicle lanes were
completed while the case was awaiting appeal); accord Bayou Liberty Ass’n, Inc. v.
United States Army Corps of Eng’rs, 217 F.3d 393, 398 (5th Cir. 2000) (“[B]ecause
completion of construction of the retail complex has foreclosed any meaningful relief
that would flow from granting [the plaintiff’s] original requests for relief this action
has become moot.”); Knaust v. City of Kingston, 157 F.3d 86, 88 (2d Cir. 1998)
(dismissing the NEPA claims as moot when the park project was completed and
federal monies disbursed because the plaintiff “seeks to enjoin the future occurrence
of events that are already in the past”).

       We agree with the appellees that this case is moot. In its complaint, One
Thousand Friends asks for the following: 1) a declaration that the EA failed to satisfy
NEPA requirements; 2) an order that the FHWA’s FONSI violates NEPA; 3) an order
that the FHWA prepare a new EA; and 4) injunctive relief.3 (Appellant’s App. at 44.)


      2
        We note that this affidavit predates the latest affidavit from the appellees
stating that the construction is now 100% complete.
      3
       One Thousand Friends has also requested attorneys’ fees. “[A] claim for
attorneys’ fees is generally not sufficient to save a case from being moot.”
Neighborhood Transp. Network, Inc., 42 F.3d at 1172 n.2.

                                          -4-
Considering that the 74th Street and Mills Parkway interchanges have been
completed, injunctive relief preserving the status quo as it was when the litigation
began would be impossible.4 As to the 105th Street interchange, injunctive relief
preventing modifications to this interchange is premature at this point.5

       The declaratory relief One Thousand Friends seeks is similarly mooted by the
completion of the construction project. NEPA’s purpose is aimed at ensuring that the
review process is followed correctly by federal agencies, not to second-guess design
decisions. See Sierra Club v. United States Forest Serv., 46 F.3d 835, 837 n.2 (8th
Cir. 1995) (stating that NEPA “imposes procedural requirements, but not substantive
results on agencies”); Richland Park Homeowners Ass’n, Inc. v. Pierce, 671 F.2d 935,
941 (5th Cir. 1982) (“[T]he basic thrust of NEPA legislation is to provide assistance
for evaluating proposals for prospective federal action in the light of their future
effect upon environmental factors, not to serve as a basis for after-the-fact critical
evaluation subsequent to substantial completion of the construction.”). There would
be no import to this court’s declaration that the EA and the FONSI were arbitrary and
capricious, nor would any true relief result from an order to write a new EA – the
project the new EA would assess is already in place.

      One Thousand Friends maintains that the FHWA improperly segmented the
105th Street interchange from the other two interchanges and a supplemental EA
could impact the 105th Street interchange. A segmentation is improper when the

      4
        One Thousand Friends relies on Airport Neighbors Alliance, Inc. v. United
States, 90 F.3d 426 (10th Cir. 1996) for the proposition that project completion does
not always lead to a NEPA claim being mooted. In that case, an airplane runway was
at issue and the court decided the use of the runway could still be determined. Id. at
429. The use of a highway interchange, however, cannot be similarly regulated.
      5
        Counsel for One Thousand Friends admitted during oral argument that his
client was not seeking to enjoin construction on the 105th Street interchange at this
time.

                                         -5-
segmented project “‘has no independent justification, no life of its own, or is simply
illogical when viewed in isolation.’” Save Barton Creek Ass’n v. Fed. Highway
Admin., 950 F.2d 1129, 1139 (5th Cir. 1992) (quoting Macht v. Skinner, 715 F. Supp.
1131, 1135 (D. D.C. 1989)). A state improperly segments a project when it seeks to
escape the reach of NEPA. Id.

       In this case, the 105th Street interchange was not improperly segmented. First,
the interchange has independent utility. It is a separate interchange, located along a
different highway than the new Mills Parkway interchange and approximately thirty
blocks away from the 74th Street interchange. The appellees conducted a separate
study and concluded that the 105th Street interchange did not need to be widened to
accommodate the increased traffic as a result of the Jordan Creek development.
Furthermore, the 105th Street interchange is not slated for modification until 2005 –
long after the completion of the other interchanges. Finally, the appellees have not
avoided NEPA requirements by not considering the 105th Street interchange at this
time. Congress has appropriated federal money for the project, and as the planning
process continues, an EA will be required. One Thousand Friends will be given the
opportunity to raise its concerns as to the cumulative effects of the 105th Street
interchange in conjunction with the two completed interchanges and the Jordan Creek
development when appropriate during that review process. At that time the FHWA
will be under an obligation to consider such cumulative effects. See Sierra Club,46
F.3d at 839 (noting NEPA’s requirement to consider the incremental environmental
impacts of past and future federal and non-federal projects).

       One Thousand Friends could have avoided this result by seeking a stay pending
this appeal, but it chose not to do so. In any event, there is no case or controversy for
this court to resolve at this time.




                                          -6-
                                 CONCLUSION

      Accordingly, we vacate the district court’s opinion and remand with directions
to dismiss the case as moot.
                       ______________________________




                                        -7-